Koerner, J., said: I am constrained to dissent from the opinion of the majority of the Court in some of the principles which it contains, though I concur in the final order for discharging the prisoner for the reason that the time of his imprisonment has now expired. The return shows that the clerk was ordered to be committed for contempt, for refusing to deliver up the books and papers of his office, while the warrant of commitment, which is made part of the return, states that the order for commitment was made for the reason that he refused to enter up certain orders made by the Court. 1 am constrained to believe, that the officer making the return is not at liberty to contradict the warrant of commitment, which he himself sets forth in his return. It is said, however, that the order to commit is informal or even void, not being signed by Thatcher, the then clerk, but by another person, signing as clerk pro tem. This objection, being purely technical, ought not to prevail. The clerk could not have well been required to make out orders for his own removal from office, or for his own commitment. While the clerk was thus at issue with the Court, showing cause and perfecting his appeal from the order of removal, it seems to me that the Court necessarily had authority to appoint a clerk pro tem. Besides, there was no necessity whatever to make out a written mittimus; a verbal direction was sufficient. That such a direction was made appears clearly from the return, independent of the warrant of commitment. That by virtue of said direction the prisoner was legally detained at the time he applied under the Habeas Corpus Act, seems to me to admit of but little doubt. Prisoner discharged.